DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, it is unclear if the phrase “one of” in line 2 is modifying the “air ducts or venting holes” in line 3 only or modifying lines 3-6. For examination purposes, the claim is interpreted by moving “one of” after the dash in line 3 instead of before the dash, such that lines 2-3 read as “receiving areas or projections comprise – one of air ducts or venting holes, and”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitations in claims 3 and 4 are already recited in claim 1, which claims 3 and 4 depended from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolpasky et al. (US 20110109114), hereinafter Kolpasky.
Regarding claim 1, Kolpasky discloses an occupant support component (40 in Fig. 2) for a vehicle seat (Fig. 2), comprising at least: a structural support element comprising at least an upper portion (22 in Fig. 5) and a side portion (40b in Fig. 2, extends from 22 in Fig. 5) which is arranged on one end (left end when viewing Fig. 2) of the upper portion, wherein the upper portion is configured to define a top surface (see annotated Fig. 5) of the vehicle seat and the side portion is at least configured as an armrest structure for the vehicle seat (Fig. 4, 40b being used as armrest).

    PNG
    media_image1.png
    523
    521
    media_image1.png
    Greyscale

Figure 1 Annotated Fig. 5 from Kolpasky
Regarding claim 3, Kolpasky discloses the occupant support component according to claim 1, wherein the structural support element comprises at least an upper portion (22 in Fig. 5) and a side portion (40b in Fig. 2, extends from 22 in Fig. 5) which is formed on one end of the upper portion (left end when viewing Fig. 2).
Regarding claim 4, Kolpasky discloses the occupant support component according to claim 3, wherein the upper portion is configured to define a top surface (see annotated Fig. 5) of the vehicle seat and the side portion is at least configured as an armrest structure for the vehicle seat (Fig. 4, 40b being used as armrest).
Regarding claim 5, Kolpasky discloses the occupant support component according to claim 1, wherein the upper portion and the side portion are configured as one-piece element (paragraph 0016 and Fig. 2-5, armrest extends from seatback 22).


    PNG
    media_image2.png
    495
    644
    media_image2.png
    Greyscale

Figure 2 Annotated Fig. 4 from Kolpasky
Regarding claim 7, Kolpasky discloses the occupant support component according to claim 6, wherein the upper surfaces form a substantially C-shape (Fig. 5, C-shape wraps around the right seat), L-shape or J-shape.
Regarding claim 8, Kolpasky discloses the occupant support component according to claim 1, wherein the structural support element comprises at least one of a number of receiving areas or a number of projections for different devices (80 in Fig. 4 and paragraph 0020).
Regarding claim 13, Kolpasky discloses the occupant support component according to claim 1, wherein the side portion comprises an occupant grip structure (annotated Fig. 4).
.
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alacqua et al. (US 20080012398), hereinafter Alacqua.
Regarding claim 2, Alacqua discloses an occupant support component (armrest in Fig. 5) for a vehicle seat (Fig. 5), comprising at least: - a structural support element which is configured to define a surrounding area at least partially surrounding the seat (area above seat cushion, Fig. 5), wherein the structural support element comprises at least a number of integrated air ducts (17 in Fig. 5) which in communication are configured to create a climate zone in the surrounding area (paragraph 0002, for heating or air conditioning).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kolpasky in view of Alacqua.
Regarding claim 9, Kolpasky discloses the occupant support component according to claim 8, wherein the receiving areas or projections comprise recesses to at least partially embed or retain at least one of a number of heating devices, lighting devices, cablings, seat assembly parts, electric or electronic devices, input and output devices (Kolpasky, buttons 80 in Fig. 4, and paragraph 0020) or seat controlling devices.

However, Alacqua teaches air ducts (Alacqua, 17 in Fig. 5).
Alacqua is considered to be analogous art because it is in the same field of vehicle seats as Kolpasky. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat as taught by Kolpasky to incorporate the teachings of Alacqua and have air ducts in the seats. Doing so provides additional heating and cooling for the passengers (Alacqua, paragraph 0002).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kolpasky in view of Faruque et al. (US 20170232872), hereinafter Faruque.
Regarding claim 15, Kolpasky discloses the occupant support component according to claim 1, but fails to disclose structural support element is a 3D-printed element.
However, Faruque teaches a 3D-printed armrest (Faruque, paragraph 0043).
Faruque is considered to be analogous art because it is in the same field of vehicle seats as Kolpasky. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seat as taught by Kolpasky to incorporate the teachings of Faruque and have the armrest 3D-printed. Doing so allows the armrest to be made from different materials with predetermine pattern (Faruque, paragraph 0043).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle seats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612       

/JASON S MORROW/              Primary Examiner, Art Unit 3612